Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 17, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141394                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  MARY RUTH CLARK,                                                                                     Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
          Petitioner-Appellee,                                                                         Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  v                                                                 SC: 141394                                           Justices
                                                                    COA: 295830
                                                                    State Tenure Comm: 09-000006
  SWARTZ CREEK COMMUNITY SCHOOLS
  BOARD OF EDUCATION,
             Respondent-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 12, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

         I concur in this Court’s decision to deny leave to appeal. The Legislature
  established the State Tenure Commission and vested with it “such powers as are
  necessary to carry out and enforce the provisions of [the Teachers’ Tenure Act],”
  including the authority to determine whether a school district has established “reasonable
  and just cause” for a tenured teacher’s discharge. MCL 38.137; MCL 38.101. A
  decision of the Tenure Commission must be upheld if there is “competent, material, and
  substantial evidence on the whole record” to support the Tenure Commission’s findings.
  Const 1963, art 6, § 28. Therefore, the job of this Court is not to determine whether, in
  our own judgment, we believe a teacher should or should not be discharged, but only
  whether there is “competent, material and substantial evidence” on the record to sustain
  the decision of the Tenure Commission. There may well be instances in which individual
  justices share the school district’s concerns regarding the fitness of a teacher, but in
  which nonetheless we are obligated under the law to uphold the Commission. I fully
  understand the concerns of the school district, and parents, that children not be instructed
  by a person whom they believe to be mentally unfit. Under the law enacted by their
  Legislature, however, the district bears the burden of proof of demonstrating this fact.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 17, 2010                   _________________________________________
           p1214                                                               Clerk